The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 20-24 are presented for examination.
	Applicant’s Amendment filed July 5, 2022 has been entered into the present application. 
	Claims 1 and 20-24 remain pending and under examination. Claims 5, 7 and 25-27 are cancelled. Claims 1 and 22 are amended. 
Applicant’s arguments, filed July 5, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the February 3, 2022 Non-Final Office Action
	In reply to the rejection of claims 25-27 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for adding new matter into the claims, as set forth at p.6-10 of the previous Office Action dated February 3, 2022, Applicant now cancels claims 25-27. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 5, 7 and 20-27 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.10-13 of the previous Office Action dated February 3, 2022, Applicant now (i) amends claim 1 to recite that the “agrochemically acceptable salt” or “N-oxide” is specifically “of the compound of formula (C)”; (ii) amends claim 1 to remove the limitation “present in 0.1 to 95% by weight”; (iii) amends claim 1 to delete the phrase “by volume” and replace it with “w/v”; (iv) cancels claim 7; (v) amends claim 22 to now recite “alkyl esters or derivatives of each, and mixtures of each”; and (vi) cancels claim 27. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 7 under 35 U.S.C. §103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342) and NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), as applied to claims 1, 5 and 20-27, further in view of Ghyczy et al. (U.S. Patent No. 4,506,831; 1985), as set forth at p.18-19 of the previous Office Action dated February 3, 2022, Applicant now cancels claim 7. Accordingly, the rejection is now hereby withdrawn.

Objection to the Claims (New Grounds of Objection)
	Claim 22 is objected to for misspelling the term “built-in adjuvant” as “bult-in adjuvant” at l.4 of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter 
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) 0.0001-10% w/v di-1-p-menthene polymeric derivative adjuvant (claim 1), and (ii) “wherein the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha” (claim 1).
In the reply dated July 5, 2022, Applicant identifies p.60-61 of the as-filed specification as providing written support for the amendments to instant claim 1. 
At p.23, l.16-20 of the as-filed specification, Applicant states, “Thus, the polymeric adjuvants according to the invention (in particular corresponding to Formula II) can achieve, at use concentrations of preferably from 0.0001 to 10% by volume, preferably from 0.001 to 5% by volume, and particularly preferably from 0.01 to 1% by volume (corresponding also to % by weight), improved efficacy, whilst reducing phytotoxicity risks of the compounds according to the invention.”
Such disclosure fails to provide adequate written support for Applicant to now claim that the polymeric adjuvant is present in an amount of 0.001-10% weight/volume (w/v) (claim 1). At best, Applicant’s originally filed disclosure describes use of the polymeric adjuvant at a “use concentration” of 0.0001 to 10% by volume, but fails to specifically identify whether this percentage quantity is % weight by volume, or % volume by volume. This description, however, fails to clearly support Applicant’s newly introduced concept directed to the di-1-p-menthene polymeric derivative adjuvant being present in an amount of, specifically, 0.0001 to 10% weight/volume, as now recited in instant claim 1, as there is no indication in the originally filed specification that Applicant specifically intended for “% by volume” to be limited to % weight by volume, as now claimed. This concept, then, newly added in claim 1 constitutes a narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
At p.60, l.8-10 of the as-filed specification, Applicant states that “[s]urprisingly, at the high rate of 200 g AI [active ingredient]/ha all compositions showed an unacceptable level of phytotoxicity on these glasshouse grown plants, except the compositions of the invention with the polymeric adjuvants Heliosol®, Spodnam® and Nu-film®.”
Such disclosure fails to provide adequate written support for Applicant to now claim that the pesticidal composition “is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha” (claim 1). At best, Applicant’s originally filed disclosure describes the application of the pesticidal compound of formula (C) at a rate of 200 g/ha, but such disclosure fails to support broadening this application rate to any amount that is “at least 200 g/ha” as now recited in instant claim 1. This concept, then, newly introduced into claim 1 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
As claims 20-24 propagate these points of new matter as introduced into claim 1, they must also be subject to rejection on the same grounds as applied thereto.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to (i) 0.0001-10% w/v di-1-p-menthene polymeric derivative adjuvant (claim 1), and (ii) “wherein the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha” (claim 1).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “wherein the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha” renders the claim indefinite because the intended “configuration” of the composition is not clearly set forth. Applicant fails to identify particular physical and/or structural features of the composition essential to this “configuration” that are necessary to yield the recited application rate. As a result, it is unclear what limiting effect this recited “configuration” has on the composition as a whole. Clarification is required. 
	As claims 20-24 fail to remedy this point of ambiguity of claim 1, they must also be rejected on the same grounds. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
For the purposes of examination, Applicant’s limitation “wherein the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha” will be interpreted as being directed to an intended use of the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlebach et al. (WO 2010/066780 A1; 2010) in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342) and NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), each already of record, for the reasons of record set forth at p.13-18 of the previous Office Action dated February 3, 2022, of which said reasons are herein incorporated by reference.
Applicant’s cancellation of claims 5 and 25-27 necessitates the removal of such claims from the statement of the rejection above. 
Newly amended claim 1 recites that the di-1-p-menthene polymeric derivative adjuvant is present in an amount of “0.0001 to 10% w/v”.
Muehlebach et al. teaches that the disclosed pesticidal compositions comprise 0.1-99% by weight, especially 0.1-95% by weight, of the active tetramic acid compound, and 1-99.9% by weight, especially 5-99.9% by weight, of at least one solid or liquid adjuvant, with 0-25% by weight (especially 0.1-20% by weight) being surfactant (p.61, l.13-16). 
As previously established in the grounds for rejection, Gaskin et al. and NU-FILM 17 Specimen Label provide teachings relevant to establishing the prima facie obviousness of employing NU-FILM 17 (di-1-p-menthene) as a polymeric sticker adjuvant to be incorporated into Muehlebach’s pesticidal composition of the disclosed tetramic acid compound (of which Applicant’s compound of formula (C) is explicitly exemplified therein). 
NU-FILM 17 Specimen Label additionally teaches that NU-FILM 17 is prepared for spray application by thoroughly agitating and mixing the pesticide combination with NU-FILM 17 in water (wherein NU-FILM 17 is added last) (“Mixing”, p.2). 
Although Muehlebach et al. suggests the use of 1-99.9% by weight, especially 5-99.9% by weight, of at least one solid or liquid adjuvant – which is understood to be a % weight by weight quantity, the fact that NU-FILM 17 Specimen Label teaches the preparation of NU-FILM 17 for spray application to plants with a pesticide in water suggests that the % w/w quantities described by Muehlebach et al. would be substantially interchangeable with % w/v quantities as instantly claimed (as the weight and volume of water are equivalent to one another). As such, the range of adjuvant suggested by Muehlebach et al. of 1-99.9% w/w would have been equivalent to 1-99.9% w/v when using water as the base solvent for preparing a pesticidal formulation of Muehlebach’s tetramic acid compounds with NU-FILM 17 adjuvant. Such range clearly meets and/or overlaps the range of 0.0001-10% w/v as recited in newly amended claim 1. MPEP §2144.05 states, “In the case wherein the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”, citing also to In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) in support.
Note that Muehlebach et al. teaches the amenability of employing the disclosed tetramic acid compounds as a concentrate to be added to water before use in spray application (p.70, l.9-18), thereby suggesting preparation of the pesticidal composition using a water solvent to form an aqueous solution for spray application. Such teachings further establish that – in this circumstance in which water is used as the base solvent to prepare an aqueous solution for spray application – the disclosed % w/w amounts of tetramic acid pesticide and adjuvant described in Muehlebach et al. are, in fact, interchangeable with % w/v amounts instantly claimed. 
Newly amended claim 1 also recites that “the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha”.
Muehlebach et al. teaches that the rate of application per hectare (ha) of the disclosed tetramic acid pesticidal compounds is generally from 1 to 2000 g of active ingredient per ha, in particularly 10 to 1000 g/ha, preferably 10 to 600 g/ha (p.63, l.13-15). Such rate of application clearly overlaps Applicant’s instantly claimed intended use range of “at least 200 g/ha” recited in instant claim 1. MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”, citing also to In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) in support.
Applicant’s amendments to instant claim 22 are editorial in nature, seeking only to clarify the identity of the possible built-in adjuvants that may be further incorporated into the pesticidal composition. As Muehlebach et al. teaches the incorporation of an oil additive that is, e.g., an oil of vegetable or animal origin, a mineral oil, alkyl esters or mixtures of such oils or derivatives thereof, and further teaches the inclusion of 0.01-1% oil additive by weight of a spray mixture (p.59, l.26-29), Muehlebach’s teachings continue to remain applicable to claim 22 as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejection, stating that “[t]he Examiner’s rejection does not address” the newly recited application rate of “at least 200 g/ha” and, as such, the rejection should be withdrawn (Remarks, p.6-7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the previously set forth claims did not recite this limitation with regard to application rate. Such limitation was newly added in the most recently filed claim listing of July 5, 2022. Nevertheless, Muehlebach et al. teaches an application rate that clearly overlaps with Applicant’s newly claimed application rate and, therefore, continues to render the claims prima facie obvious for the reasons above and those previously set forth in the record. 
For these reasons supra, rejection of claims 1 and 20-24 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent Application No. 16/591,106, which have now matured into claims 11-16 of U.S. Patent No. RE49006, or
is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,949,476 B2, 
each alternatively taken in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342), NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), and Muehlebach et al. (WO 2010/066780 A1; 2010), 
each already of record, for the reasons of record set forth at p.19-23 of the previous Office Action dated February 3, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 5 and 7 necessitates the removal of such claims from the statement of the rejection above.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-5 of U.S. Patent No. 9,809,593; (ii) claims 1-11 of U.S. Patent No. 9,018,135; (iii) claims 1-5 of U.S. Patent No. 9,462,808; (iv) claims 1-4 of U.S. Patent No. 9,485,989; or (v) claim 14 of U.S. Patent No. 10,246,459, each alternatively taken in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342), NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), and Muehlebach et al. (WO 2010/066780 A1; 2010), 
each already of record, for the reasons of record set forth at p.24-27 of the previous Office Action dated February 3, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 5 necessitates the removal of such claim from the statement of the rejection above. 

6.	Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-6, 8 and 10-16 of U.S. Patent No. 9,414,597; (ii) claims 1-10 and 12 of U.S. Patent No. 9,560,851; (iii) claims 1-3 and 5-7 of U.S. Patent No. 9,603,367; or (iv) claims 1-6 of U.S. Patent No. 9,686,992; each alternatively taken in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342), NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), and Muehlebach et al. (WO 2010/066780 A1; 2010), 
each already of record, for the reasons of record set forth at p.27-30 of the previous Office Action dated February 3, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 5 necessitates the removal of such claim from the statement of the rejection above. 

7.	Claims 1 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12 of U.S. Patent No. 9,067,892 in view of Gaskin et al. (“A Comparison of Sticker Adjuvants for their Effects on Retention and Rainfastening of Fungicide Sprays”, New Zealand Plant Protection, 2009; 62:339-342), NU-FILM 17 Specimen Label (Miller Chemical & Fertilizer Corporation, 2011, p.1-3), and Muehlebach et al. (WO 2010/066780 A1; 2010), each already of record, for the reasons of record set forth at p.30-33 of the previous Office Action dated February 3, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claim 5 necessitates the removal of such claim from the statement of the rejection above. 

The following remarks apply equally to each of the rejections set forth above:
Newly amended claim 1 recites that the di-1-p-menthene polymeric derivative adjuvant is present in an amount of “0.0001 to 10% w/v”.
Muehlebach et al. teaches pesticidal compositions of tetramic acid compounds – which includes the identical tetramic acid pesticidal agent employed in the compositions of the cited patent claims - that comprise 0.1-99% by weight, especially 0.1-95% by weight, of the active tetramic acid compound, and 1-99.9% by weight, especially 5-99.9% by weight, of at least one solid or liquid adjuvant, with 0-25% by weight (especially 0.1-20% by weight) being surfactant (p.61, l.13-16). 
As established in the grounds for rejection, Gaskin and NU-FILM 17 Specimen Label provide teachings relevant to the prima facie obviousness of employing NU-FILM 17 (di-1-p-menthene) as a polymeric sticker adjuvant to be incorporated into the pesticidal composition of the tetramic acid compound of the cited patent claims (which is identical to Applicant’s compound of formula (C)). 
NU-FILM 17 Specimen Label additionally teaches that NU-FILM 17 is prepared for spray application by thoroughly agitating and mixing the pesticide combination with NU-FILM 17 in water (wherein NU-FILM 17 is added last) (“Mixing”, p.2). 
Although Muehlebach et al. suggests the use of 1-99.9% by weight, especially 5-99.9% by weight, of at least one solid or liquid adjuvant – which is understood to be a % weight by weight quantity – for use in a pesticidal composition of this tetramic acid compound of the cited patent claims, the fact that NU-FILM 17 Specimen Label teaches the preparation of NU-FILM 17 for spray application to plants with a pesticide in water suggests that the % w/w quantities suggested by Muehlebach et al. would be interchangeable with % w/v quantities as instantly claimed (as the weight and volume of water are equivalent to one another). As such, the range of adjuvant suggested by Muehlebach et al. for use in a pesticidal composition of 1-99.9% w/w would have been equivalent to 1-99.9% w/v when using water as the base solvent for preparing a pesticidal formulation of the tetramic acid compound of the cited patent claims (which is identical to Applicant’s claimed tetramic acid compound) with NU-FILM 17 adjuvant. Such range clearly meets and/or overlaps the range of 0.0001-10% w/v as recited in newly amended claim 1. MPEP §2144.05 states, “In the case wherein the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”, citing also to In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) in support.
Note that Muehlebach et al. teaches the amenability of employing the disclosed tetramic acid compounds as a concentrate to be added to water before use in spray application (p.70, l.9-18), thereby suggesting preparation of the pesticidal composition of the tetramic acid compound of the cited patent claims using a water solvent to form an aqueous solution for spray application. Such teachings further establish that – in this circumstance in which water is used as the base solvent to prepare an aqueous solution for spray application – the disclosed % w/w amounts of tetramic acid pesticide and adjuvant suggested in Muehlebach et al. are, in fact, interchangeable with % w/v amounts instantly claimed. 
Newly amended claim 1 also recites that “the composition is configured for the compound of formula (C) to be applied at a rate of at least 200 g/ha”.
Muehlebach et al. teaches that the rate of application per hectare (ha) of the disclosed tetramic acid pesticidal compounds is generally from 1 to 2000 g of active ingredient per ha, in particularly 10 to 1000 g/ha, preferably 10 to 600 g/ha (p.63, l.13-15), thereby suggesting the use of this same spray application rate – or quantities therein, such as “at least 200 g/ha” as recited in instant claim 1 – with a reasonable expectation of success. MPEP §2144.05.
Applicant’s amendments to instant claim 22 are editorial in nature, seeking only to clarify the identity of the possible built-in adjuvants that may be further incorporated into the pesticidal composition. However, as the cited ‘892 patent claims already provide for such components, Applicant’s claim 22 as amended continues to define an obvious variation of the ‘892 patent claims. 

Response to Applicant’s Arguments
In reply, Applicant references the amendment to claim 1 and requests reconsideration of the rejections (Remarks, p.7-8). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 are noted, but continue to define prima facie obvious variations of the cited patent claims for the reasons indicated above. As such, the rejections continue to remain applicable to the claims as newly amended.
For these reasons supra, rejection of claims 1 and 20-22 is proper. 

Conclusion
Rejection of claims 1 and 20-24 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 12, 2022